HEANEY, Senior Circuit Judge,
dissenting.
In my view, this case was correctly decided by the bankruptcy court and the district court. I would affirm on the basis of the well-reasoned opinion of the bankruptcy court. It is important to add that if the position of the ASCS is sustained in this *1437case and similar ones, it will be difficult, if not impossible, for most grain farmers who run into financial difficulties to take advantage of Chapter 12 of the Bankruptcy Act to restructure their debt, an advantage that Congress intended that they should have.
I realize that the majority leaves open the possibility of the debtor’s plan still being confirmed pursuant to 11 U.S.C. § 362 if the district court finds that the effect of allowing the offset will be to prevent the plan from being confirmed. On the basis of the record before us, I believe this to be the case, and I agree with the majority that it is the district court’s right to make this decision initially.